Citation Nr: 1717685	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).  

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

These matters come to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

These matters were previously remanded by the Board in March 2016 to obtain outstanding VA treatment records and to provide the Veteran with required notice regarding his alleged military sexual trauma stressor.  As discussed below, the Board finds that an additional remand is required regarding the Veteran's service connection claims on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, no remand is required regarding the Veteran's initial rating claim, as the potentially outstanding VA treatment records are not relevant to the rating period on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and a gastrointestinal disorder, to include GERD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

Finally, in January 2017, the Veteran submitted a motion to advance his appeal on the docket because he was disabled.  However, the Veteran has not submitted any additional evidence in support of his motion, and the record does not document that the Veteran has been found to be disabled by VA or another federal agency; additionally, he has not otherwise contended that there is any other basis on which to consider his motion for expedited consideration.  38 U.S.C.A. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2016).  In the absence of sufficient cause, the Veteran's motion to advance on the docket is denied.  Id.  



FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing loss bilaterally.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2. 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's initial rating claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  



II.  Initial Rating - Bilateral Hearing Loss  

The regulations relevant to the Veteran's initial rating claim on appeal include the following:  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, DC 6100 (2016).  These regulations were provided to the Veteran within the September 2011 statement of the case (SOC) and need not be repeated in detail herein.  

The Veteran's bilateral hearing loss disability is currently rated as noncompensable, or zero percent disabling from March 7, 2011 under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).  Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  The Rating Schedule also recognizes exceptional patterns of hearing impairment; however, the evidence of record does not document that the Veteran's hearing loss has manifested to the required severity so as to warrant application of the relevant rating criteria.  See 38 C.F.R. § 4.86 (2016).  

A VA audiology examination in March 2011 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
20
25
40
55
35
LEFT
20
35
50
50
39

Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss which had a significant functional impact upon the Veteran's ability to work, based upon hearing difficulty and difficulty following instructions which led to the assignment of different duties, as well as his daily activities, including difficulty following group conversation, difficulty hearing in noisy environments, and interference with watching television.  

More recent VA treatment records from April 2016 document an audiological evaluation with the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
25
35
55
65
45
LEFT
25
55
55
55
48

Speech recognition scores based on the Maryland CNC Test were 100 percent bilaterally.  The physician's diagnostic impression was bilateral sensorineural hearing loss with excellent speech recognition ability, without significant hearing change since the last evaluation.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  Based upon the March 2011 VA examination results, Table VI assigns Roman numeral I to both ears; as such, Table VII indicates a noncompensable, or zero percent, disability rating is warranted.  38 C.F.R. § 4.85(e).  Similarly, based upon the results of the April 2016 VA audiological evaluation, Table VI assigns Roman numeral to both ears, which also warrants a noncompensable disability rating pursuant to the application of Table VII.  Id.  

The Board has considered the additional VA treatment records within the claims file which document the Veteran's general complaints of hearing loss requiring the use of hearing aids; however, they do not contain objective puretone threshold results other than those discussed above and therefore, they are less probative as to the severity of his bilateral hearing loss disability throughout the appeal period.  

In conclusion, based on the foregoing, and following a review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for bilateral hearing loss for the entire period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A compensable disability rating for bilateral hearing loss is denied for the entire period on appeal.  


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, to include PTDS, and a gastrointestinal disorder, to include GERD.  Specifically, VA must make appropriate efforts to obtain previously identified outstanding VA treatment records as directed within the March 2016 Board remand.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including by making as many requests as are necessary to obtain relevant federal records, including VA treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Additionally, VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As noted within the March 2016 Board remand, the Veteran has previously referred to a regular history of VA treatment, including since 1976 at the San Juan VA Medical Center (VAMC).  See March 2016 remand on p. 3.

Following the March 2016 Board remand, VA obtained relevant VA treatment records since 2001; however, the record does not reflect that VA has made efforts to obtain the identified VA treatment records at San Juan VAMC since 1976, or made a formal finding that such records are otherwise unavailable.  As such, the Board finds that there has not been substantial compliance with the Board's March 2016 remand directives, and an additional remand is required in order to obtain the outstanding VA treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Stegall, 11 Vet. App. 268.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the San Juan VAMC dated from 1976 to the present.  If the requested records are unavailable, or the search for such records otherwise yields negative results, clearly document within the claims file via a formal finding that such records do not exist or that further attempts to obtain them would be futile, and properly notify the Veteran.  

2.  Following the above development, review the claims file to ensure that all of the requested development is completed.  If the development is inadequate, take any corrective actions required.  Thereafter, conduct any additional development warranted.  

3.  Then, readjudicate the Veteran's service claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


